DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on 4/15/2021. Claims 1-20 are pending in the case.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. Independent claims 1, 15, and 20 recite “collecting, during operation of the electronic device, data that includes: location data for the electronic device; application use data received from a plurality of applications used by the electronic device; and activity data from one or both of input devices and sensing devices of the electronic device; detecting occurrences of predetermined types of observed events based on the collected data, and for each detected occurrence storing a respective observed event record that includes information about a time and type of the observed event; storing planned event records for planned events that the user is scheduled to participate in, the planned event records each including information about a time and type of a respective planned event; predicting events based on the observed event records and the planned event records, and for each predicted event, generating and storing a respective predicted event record including information about a time and type of the of the predicted event; outputting information about observed, planned and predicted events on a timeline user interface based on the observed event records, planned event records and predicted event records, respectively”.
The collecting, during operation of the electronic device, data that includes: location data for the electronic device; application use data received from a plurality of applications used by the electronic device; and activity data from one or both of input devices and sensing devices of the electronic device step is merely data gathering which is a form of insignificant extrasolution activity which generally does not give rise to a practical application for 2A, prong 2 or significantly more for step 2B.
The detecting occurrences of predetermined types of observed events based on the collected data, and for each detected occurrence storing a respective observed event record that includes information about a time and type of the observed event; and the predicting events based on the observed event records and the planned event records, and for each predicted event, generating and storing a respective predicted event record including information about a time and type of the of the predicted event  steps are mental processes that could be performed in the human mind. 
The storing planned event records for planned events that the user is scheduled to participate in, the planned event records each including information about a time and type of a respective planned event; predicting events based on the observed event records and the planned event records, and for each predicted event step is well-understood, routine, conventional activity and generically done. 
The outputting information about observed, planned and predicted events on a timeline user interface based on the observed event records, planned event records and predicted event records, respectively step is insignificant extra solution activity.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components, then it falls with the “Mental Processes” grouping of abstract idea, Accordingly, the claim recites an abstract idea.  
The Judicial exception is not integrated into a practical application. In particular, the claims recite additional elements for collecting information, storing formation, and outputting information. Accordingly, these additional elements do not integrate the abstract ide into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic hardware for collecting information, storing and retrieving information, and outputting information steps amounts to no more than mere instructions to apply the exception using a generic computer component. mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Dependent claims 2-14, and 17-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. 
Applicant has two choices with respect to this invitation: 
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program. 
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al. (US 2017/0228700 A1, hereinafter Kim) in view of Hostyn (US 2018/0285829 A1, hereinafter Hostyn).

As to independent claim 1, Kim teaches a method for generating a user timeline (Fig. 6 Timeline 610) for a user associated with an electronic device comprising: 
collecting, during operation of the electronic device, data that includes: location data for the electronic device; application use data received from a plurality of applications used by the electronic device; and activity data from one or both of input devices and sensing devices of the electronic device (“The collector 110 may collect user related information. The user related information collected by the collector 110 may be stored in the storage 150, and the user related information stored in the storage 150 may be updated in real time and/or periodically.” Paragraph 0051-0060, 0118, fig. 11); 
storing planned event records for planned events that the user is scheduled to participate in, the planned event records each including information about a time and type of a respective planned event (“the user related information may include schedule information of the user. The user may execute a schedule management application that allows the user to set schedule information, and may input schedule information to an arbitrary date. The schedule information may include information about a date, a time, a place, a schedule title, a person to see, and/or a task to be processed” paragraph 0057); 
predicting events based on the observed event records and the planned event records, and for each predicted event, generating and storing a respective predicted event record including information about a time and type of the of the predicted event (“The generator 120 may generate predicted user interest information based on the user related information collected and stored in the storage 150 by the collector 110. The predicted user interest information may include potential information regarded as being interested in by the user and generated through analysis of the user related information. The predicted user interest information generated by the generator 120 may be stored in the storage 150, and the predicted user interest information stored in the storage 150 may be updated in real time and/or periodically.” paragraph 0120); 
outputting information about observed, planned and predicted events on a timeline user interface based on the observed event records, planned event records and predicted event records, respectively (Fig. 6 timeline 610 displaying event records).
Hostyn teaches detecting occurrences of predetermined types of observed events based on the collected data, and for each detected occurrence storing a respective observed event record that includes information about a time and type of the observed event (“a user typically has a number of habits, which may be automatically detected … habit information may be received over the interface. A habit may describe recurring events (characterized e.g. by a certain time, duration, place etc.) in the past.” Paragraph 0053).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise detecting occurrences of predetermined types of observed events based on the collected data, and for each detected occurrence storing a respective observed event record that includes information about a time and type of the observed event.  One would have been motivated to make such a combination to provide an improved prediction system. 

As to dependent claim 2, Kim teaches the method of claim 1, Kim further teaches wherein predicting events is also based on previously stored predicted event records (“The collector 110 may collect user related information. The user related information collected by the collector 110 may be stored in the storage 150, and the user related information stored in the storage 150 may be updated in real time and/or periodically.” Paragraph 0051,0061, Fig. 1, 110-150); 

As to dependent claim 3,  Kim teaches the method of claim 1, Kim further teaches wherein outputting information about observed, planned and predicted events comprises generating a timeline graphical user interface on a display of the electronic device that includes graphical event indicators that each represent a respective observed, planned or predicted event record (Fig. 6, the timeline 610 is represented by a straight-line-shaped user interface including time indicators/event indicators that divides the time).

As to dependent claim 4. Kim teaches the method of claim 3, Kim further teaches wherein the timeline graphical user interface comprises a scrollable display object that displays graphical event indicators representing at least one of: observed, planned and predicted event records that have time information corresponding to a displayed timeline duration (Fig. 6 scrollable timeline).

As to dependent claim 6. Kim teaches the method of claim 3, Kim does not appear to expressly teach the method comprising assigning a confidence attribute to predicted events, wherein the graphical event indicators represent the confidence value assigned to the predicted event represented thereby.
Hostyn teaches assigning a confidence attribute to predicted events, wherein the graphical event indicators represent the confidence value assigned to the predicted event represented thereby (“an event may have a probability of occurring. For example, events confirmed by the user may have, for example, an occurring probability of “1”, and the events predicted by the agent apparatus may have a lower probability.” Paragraph 0060 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise assigning a confidence attribute to predicted events, wherein the graphical event indicators represent the confidence value assigned to the predicted event represented thereby.  One would have been motivated to make such a combination to provide an improved prediction system. 

As to dependent claim 7. Kim teaches the method of claim 3, Kim further teaches the further comprising, in response to detecting a predefined user input selecting one of the graphical event indicators, causing a predefined action to be taken by the electronic device (“The outputting may include outputting event contents including the time information matching a selected certain time in response to reception of a gesture of selecting the certain time on the timeline.” Paragraph 0029).

As to dependent claim 8. Kim teaches the method of claim 7, Kim further teaches the method comprising determining the predefined action based on one or more of: (a) the event type information of the event record represented by the selected graphical event indicator; (b) a location of the ED at the time of detecting the predefined user input; (c) a time of selection relative to a time of the future event (“The outputting may include outputting event contents including the time information matching a selected certain time in response to reception of a gesture of selecting the certain time on the timeline.” Paragraph 0029).
 
As to dependent claim 9. Kim teaches the method of claim 7, Kim further teaches wherein at least some of the observed event records identify a shortcut to content accessible through one or more of the applications used by the electronic device, wherein the predefined action the selected graphical event indicator represents one of the observed event records that identifies a shortcut is to enable the shortcut(“The outputting may include outputting event contents including the time information matching a selected certain time in response to reception of a gesture of selecting the certain time on the timeline.” Paragraph 0029).
 
As to dependent claim 11. Kim the method of claim 3, Kim does not appear to teach wherein predicting events includes predicting a travel suggestion event upon determining that a location gap exists between a location of the electronic device and a location of a future event.
Hostyn teaches wherein predicting events includes predicting a travel suggestion event upon determining that a location gap exists between a location of the electronic device and a location of a future event (“the agent apparatus may send further event related information, such as a map, address, opening date, etc., to the users associated with the event.” Paragraph 0097).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise wherein predicting events includes predicting a travel suggestion event upon determining that a location gap exists between a location of the electronic device and a location of a future event.  One would have been motivated to make such a combination to provide an improved prediction system. 

As to dependent claim 12. Kim teaches the method of claim 3, Kim does not appear to teach the method comprising displaying, as part of the timeline graphical user interface, map and route information between events that have respective event records represented by graphical indicators on the timeline graphical user interface.
Hostyn teaches displaying, as part of the timeline graphical user interface, map and route information between events that have respective event records represented by graphical indicators on the timeline graphical user interface (“the agent apparatus may send further event related information, such as a map, address, opening date, etc., to the users associated with the event.” Paragraph 0097).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise displaying, as part of the timeline graphical user interface, map and route information between events that have respective event records represented by graphical indicators on the timeline graphical user interface.  One would have been motivated to make such a combination to provide an improved prediction system. 

As to dependent claim 13. Kim teaches the method of claim 1, Kim further teaches wherein the planned event records correspond to events that are scheduled on calendar or task application modules (“the user related information may include schedule information of the user…The schedule information may include information about a date, a time, a place, a schedule title, a person to see, and/or a task to be processed.” Paragraph 0058), events that are input through the timeline graphical user interface (Kim expressly teaches the schedule are set by the user in calendar – examiner notes that it would be obvious or possible for the user to schedule events through the timeline as well), and events that are based on information extracted from messages received by the electronic device through a network (“the user related information may include context information of the user. The context information of the user may include…short message history,” paragraph 0059).

As to dependent claim 14. Kim teaches the method of claim 1, Kim does not appear to expressly teach wherein predicting events comprises assigning possibility values to a plurality of candidate events based on the stored event records, and selecting the candidate event with the highest possibility value as a predicted event.
Hostyn teaches assigning possibility values to a plurality of candidate events based on the stored event records, and selecting the candidate event with the highest possibility value as a predicted event (“an event may have a probability of occurring. For example, events confirmed by the user may have, for example, an occurring probability of “1”, paragraph 0060 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise assigning possibility values to a plurality of candidate events based on the stored event records, and selecting the candidate event with the highest possibility value as a predicted event.  One would have been motivated to make such a combination to provide an improved prediction system. 

Claim 15-18 reflect an electronic device embodying the limitations of claims 1-4, therefore the claims are rejected under similar rationale.

Claim 20 reflects a non-transient computer readable memory embodying the limitation of claims 1, therefore the claim is rejected under similar rationale.

Claims 5 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al. in view of Hostyn and Matsubara (US 10739985 B2)

As to dependent claim 5. Kim teaches the method of claim 4, Kim does not appear to expressly teach wherein the scrollable display object is semi-transparent and is displayed over further information displayed on the display.
Matsubara teaches wherein the scrollable display object is semi-transparent and is displayed over further information displayed on the display (FIG. 8, a semi-transparent notification object 121).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise wherein the scrollable display object is semi-transparent and is displayed over further information displayed on the display.  One would have been motivated to make such a combination to allow a user understand the display has moved to an end of the content by seeing information underneath. 

Claim 19 recites an electronic device embodying the limitations of claim 5, therefore claim 5 is rejected under similar rejection.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al. in view of Hostyn and Mukherjee et al. (US 20190362563 A1, hereinafter Mukherjee).

As to dependent claim 10. Kim teaches the method of claim 9, Kim does not appear to expressly teach wherein the content is video content and the shortcut enables the video content to resume viewing the video content at a specified location at which video viewing was previously suspended 
Mukherjee teaches wherein the content is video content and the shortcut enables the video content to resume viewing the video content at a specified location at which video viewing was previously suspended (“when the user returns home and is notified that the video content has been left to watch later in the living room in the AR mode, user can resume watching the video content from a point where it was paused.” paragraph 0072).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to comprise wherein the content is video content and the shortcut enables the video content to resume viewing the video content at a specified location at which video viewing was previously suspended.  One would have been motivated to make such a combination for saving time of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171